DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donnelly, Richard (US Pub 2017/0294130).
Regarding claim 1, Donnelly discloses an in-vehicle system comprising: a reading unit provided in a vehicle, and configured to read identification information capable of identifying a person (para 0028; para 0052-0053; para 0085); a communication unit that transmits the identification information read by the reading unit to an external device outside the vehicle, and that receives retrieval result information retrieved on the basis of the identification information by the external device (para 0076 – “the mobile computing device 300 can authenticate the initial flash code 395 based on flash code data received from a code generator 125 of the backend transport facilitation system 399 when the match was made between the rider and the selected AV 390”; 
Regarding claim 2, Donnelly discloses wherein the retrieval result information includes authentication result information corresponding to an authentication result of the identification information obtained by the external device based on the identification information transmitted to the external device and reservation information which has been registered in advance in the external device, and which is related to reservation of the vehicle having transmitted the identification information (para 0080-0083).
Regarding claim 3, Donnelly discloses further comprising: a position information acquiring unit that acquires present position information indicating a present position of the vehicle (para 0024-0027; 0047 – pick up location), wherein the communication unit transmits the present position information acquired by the position information acquiring unit to the external device, and the external device generates the authentication result information indicating that a person specified by the identification information is authenticated when a person specified by the identification information transmitted from the communication unit matches a person specified by reserving person information included in the reservation information of the vehicle retrieved on the basis of the identification information, and a present position of the vehicle specified by the present position information transmitted from the communication unit matches a getting-on-and-off position specified by reserved getting-on-and-off position information included in the 
Regarding claim 4, Donnelly discloses wherein the retrieval result information includes reservation information which has been registered in advance in the external device, and which is related to reservation of the vehicle retrieved by the external device on the basis of the identification information transmitted to the external device (para 0012, 0024, para 0080-0083).
	Regarding claim 5, Donnelly discloses further comprising: a position information acquiring unit that acquires present position information indicating a present position of the vehicle (para 0024-0027; 0047 – pick up location); and an authentication processor that authenticates a person specified by the identification information on the basis of the identification information read by the reading unit, the present position information acquired by the position information acquiring unit, and the reservation information included in the retrieval result information received by the communication unit, wherein the authentication processor that authenticates a person specified by the identification information when a persons specified by the identification information read by the reading unit matches a person specified by reserving person information included in the reservation information received by the communication unit, and a present position of the vehicle specified by the present position information acquired by the position information acquiring unit matches a getting-on-and-off position specified by reserved getting-on-and-off position information included in the reservation information received by the communication unit para (para 0052-0053; 0080-0083).


Regarding claim 8, Donnelly discloses wherein the getting-on-and-off authorization processor authorizes a getting on and off of a person specified by the identification information on the vehicle when the person specified by the identification information is authenticated and does not authorize a getting on and off of a person specified by the identification information on the vehicle when the person specified by the identification information is not authenticated (para 0052-0053; 0080-0083 – particularly in para 0082 it states: “unlock and open a passenger door to allow the correct rider to enter the AV 200 (546)”).
Regarding claim 9, Donnelly discloses wherein the getting-on-and-off authorization processor authorizes a getting on and off of a person specified by the identification information on the vehicle when the person specified by the identification information is authenticated and does not authorize a getting on and off of a person specified by the identification information on the vehicle when the person specified by the identification information is not authenticated (para 0052-0053; 0080-0083 – 
Regarding claim 10, Donnelly discloses wherein the getting-on-and-off authorization processor authorizes a getting on and off of a person specified by the identification information on the vehicle when the person specified by the identification information is authenticated and does not authorize a getting on and off of a person specified by the identification information on the vehicle when the person specified by the identification information is not authenticated (para 0052-0053; 0080-0083 – particularly in para 0082 it states: “unlock and open a passenger door to allow the correct rider to enter the AV 200 (546)”).
Regarding claim 11, Donnelly discloses further comprising: a door operation processor that executes a door opening process of opening a door of the vehicle when a getting on and off of a person specified by the identification information on the vehicle is authorized by the getting-on-and-off authorization processor, and that does not execute the door opening process when a getting on and off of a person specified by the identification information on the vehicle is not authorized by the getting-on-and-off authorization processor (para 0082 - “unlock and open a passenger door to allow the correct rider to enter the AV 200 (546)”).
	Regarding claim 12, Donnelly discloses further comprising: a door operation processor that executes a door opening process of opening a door of the vehicle when a getting on and off of a person specified by the identification information on the vehicle is authorized by the getting-on-and-off authorization processor, and that does not execute the door opening process when a getting on and off of a person specified by 
	Regarding claim 13, Donnelly discloses further comprising: a door operation processor that executes a door opening process of opening a door of the vehicle when a getting on and off of a person specified by the identification information on the vehicle is authorized by the getting-on-and-off authorization processor, and that does not execute the door opening process when a getting on and off of a person specified by the identification information on the vehicle is not authorized by the getting-on-and-off authorization processor (para 0082 - “unlock and open a passenger door to allow the correct rider to enter the AV 200 (546)”).
	Regarding claim 14, Donnelly discloses further comprising: a door operation processor that executes a door opening process of opening a door of the vehicle when a getting on and off of a person specified by the identification information on the vehicle is authorized by the getting-on-and-off authorization processor, and that does not execute the door opening process when a getting on and off of a person specified by the identification information on the vehicle is not authorized by the getting-on-and-off authorization processor (para 0082 - “unlock and open a passenger door to allow the correct rider to enter the AV 200 (546)”).
	Regarding claim 15, Donnelly discloses wherein the reading unit includes a vehicle outside reading unit provided to be exposed to the outside of the vehicle (para 0058 - el 393) and a vehicle inside reading unit provided to be exposed to the inside of the vehicle (para 0085 – interior cameras, facial recognition scanners), and the vehicle 
Regarding claim 16, Donnelly discloses wherein the reading unit includes a vehicle outside reading unit provided to be exposed to the outside of the vehicle (para 0058 - el 393) and a vehicle inside reading unit provided to be exposed to the inside of the vehicle (para 0085 – interior cameras, facial recognition scanners), and the vehicle outside reading unit and the vehicle inside reading unit are unitized by a housing (para 0058; see fig. 3a – see autonomous vehicle).
	Regarding claim 17, Donnelly discloses wherein the reading unit includes a vehicle outside reading unit provided to be exposed to the outside of the vehicle (para 0058 - el 393) and a vehicle inside reading unit provided to be exposed to the inside of the vehicle (para 0085 – interior cameras, facial recognition scanners), and the vehicle outside reading unit and the vehicle inside reading unit are unitized by a housing (para 0058; see fig. 3a – see autonomous vehicle).
	Regarding claim 18, Donnelly discloses wherein the reading unit includes a vehicle outside reading unit provided to be exposed to the outside of the vehicle (para 0058 - el 393) and a vehicle inside reading unit provided to be exposed to the inside of the vehicle (para 0085 – interior cameras, facial recognition scanners), and the vehicle outside reading unit and the vehicle inside reading unit are unitized by a housing (para 0058; see fig. 3a – see autonomous vehicle).
Regarding claims 6, 19, and 20, see rejection of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652